228 S.W.3d 37 (2007)
Byron L. EAST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66695.
Missouri Court of Appeals, Western District.
May 22, 2007.
Motion for Rehearing and/or Transfer Denied June 26, 2007.
Byron L. East, Cameron, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before SMART, P.J., and ELLIS and EDWIN H. SMITH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 26, 2007.

Order
PER CURIAM.
Byron L. East appeals from the order of the Circuit Court of Buchanan County dismissing his Rule 29.15 motion for post-conviction relief as being untimely and successive. In his motion, he sought to vacate or set aside the judgment of his convictions in the Circuit Court of Buchanan County for second-degree murder, pursuant to § 565.021, and armed criminal action, pursuant to § 571.015. As a result of his convictions, he was sentenced, as a prior and persistent offender, to consecutive terms of imprisonment of life and 100 years, respectively, in the Missouri Department of Corrections.
*38 In his amended brief, the appellant raises what he designates as four points on appeal. In all four points, he claims that the trial court erred in dismissing his Rule 29.15 motion as being untimely and successive. In Point I, he claims that the trial court erred because it "abused it's [sic] discretion by refusing to rule and grant [his] motion for entry of default judgment." In Point II, he claims that the trial court erred because "the trial court abused it's [sic] discretion when it ruled that the refiled motion was untimely and successive." In Point III, he claims that the trial court erred because "appellant's initial motion filed pursuant to S.Ct. Rule 29.15 was dismissed without prejudice." In Point IV, he claims that the trial court erred because "the judgment entered in the case of State v. Byron L. East, Case Number CR695-891FX and Case Number CV399-22CC is a void judgment."
We affirm pursuant to Rule 84.16(b).